    Case 8:19-cv-00302-AG-KES Document 5-2 Filed 02/15/19 Page 1 of 1 Page ID #:66

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     Central District of California


                          Pritish Vora




                           Plaintiffs)
                                v.                                        Civil Action No.
                                                                                                  SACV19-00302 AG (KESx)
    EQUIFAX INFORMATION SERVICES, LLC;
   EXPERIAN INFORMATION SOLUTIONS, INC.;
             TRANS UNION, LLC

                          Defendants)


                                                SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address)
                                       TRANS UNION, LLC
                                       c/o registered agent
                                       The Prentice-Hall Corporation System, Inc.
                                       2710 Gateway Oaks Drive Suite 150N
                                       Sacramento, CA 95833


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or(3) —you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:                    n




                                                    M ~i ~1ji U'1 V~f~of G'✓~1"       \ ~'`T ti


       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF CO URT                         ,~~~%~'~z

                                                                                                                              ~~
                                                                                         LORI WAGERS                o` ..     t
Date:            02/14/2019
                                                                                       Signature ofClerk or Deput       ~~~~~`e5`~.
                                                                                                                              . t~ ~'
                                                                                                                       '~' cr-,   iii_.
                                                                                                                         ., ,
                                                                                                                              1
                                                                                                                             1225
